                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                        Case No. 12-cr-00818-PJH-1
                                  8                    Plaintiff,

                                  9              v.                                     ORDER ON DEFENDANT’S MOTIONS
                                  10     ROYLAND RICE,                                  Re: Dkt. Nos. 167, 168, 169

                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court are several pro se motions filed by defendant Royland Rice, who

                                  15   is currently serving a custodial sentence. Defendant has filed a request to hold a

                                  16   proposed § 2255 Second or Successive Habeas petition in abeyance pending the Ninth

                                  17   Circuit’s ruling on his April 19, 2017, request for a certificate of appealability. The request

                                  18   to hold the second or successive § 2255 motion in abeyance, dkt. no. 167, is DENIED as

                                  19   moot in light of the following rulings by the Ninth Circuit Court of Appeals:

                                  20                  (1) the April 23, 2018, order denying defendant’s request for COA.

                                  21          United States v. Rice, No. 17-15618 (9th Cir. Apr. 23, 2018).

                                  22                  (2) the August 22, 2019, order denying defendant’s application for

                                  23          authorization to file a second or successive 28 U.S.C. § 2255 motion in

                                  24          light of Johnson v. United States, 135 S. Ct. 2551 (2015), Sessions v.

                                  25          Dimaya, 138 S. Ct. 1204 (2018), and United States v. Davis, 139 S. Ct.

                                  26          2319 (2019). Rice v. United States, No. 19-70656 (9th Cir. Aug. 22,

                                  27          2019). In denying defendant’s application for authorization to file a second

                                  28          or successive § 2255 motion, the Court of Appeals held that existing Ninth
                                  1           Circuit authority foreclosed his argument that unarmed bank robbery

                                  2           under 18 U.S.C. § 2113(a) is not a crime of violence. Id., slip op. at 2

                                  3           (citing United States v. Watson, 881 F. 3d 782, 786 (9th Cir.), cert. denied,

                                  4           139 S. Ct. 203 (2018)).

                                  5           Defendant has also filed a motion for consideration of Amendment 798 and for

                                  6    correction of a sentence pursuant to § 3582 challenging the application of the career

                                  7    offender guideline, which is barred as a second or successive § 2255 motion. See

                                  8    United States v. Buenrostro, 638 F.3d 720, 722 (9th Cir. 2011). Without authorization by

                                  9    the Court of Appeals to file a second or successive petition pursuant to § 2255(h), this

                                  10   court lacks jurisdiction to consider this motion for correction of the sentence. United

                                  11   States v. Lopez, 577 F.3d 1053, 1056 (9th Cir. 2009) (gatekeeping provisions of

                                  12   § 2255(h) require permission from the court of appeals before filing a second or
Northern District of California
 United States District Court




                                  13   successive § 2255 motion in district court).

                                  14          Similarly, without authorization by the Ninth Circuit for defendant to file a second or

                                  15   successive § 2255 motion, the court may not consider defendant’s claim that the Bureau

                                  16   of Prisons miscalculated his good time credits toward his imprisonment on his 1990

                                  17   conviction for unarmed bank robbery, and that this 1990 conviction should have been

                                  18   time-barred from being counted as a prior felony conviction within the applicable 15-year

                                  19   period under the career offender guideline. The court notes, however, that even if the

                                  20   prison term on defendant’s 1990 conviction had been recalculated with his proposed

                                  21   adjustments, and he had been released from incarceration on his recalculated date of

                                  22   January 10, 1998, defendant still would have remained incarcerated within 15 years of

                                  23   the current conviction offense on September 11, 2012. See U.S.S.G. § 4A1.2(e)(1) (“Any

                                  24   prior sentence of imprisonment exceeding one year and one month that was imposed

                                  25   within fifteen years of the defendant's commencement of the instant offense is counted.

                                  26   Also count any prior sentence of imprisonment exceeding one year and one

                                  27   month, whenever imposed, that resulted in the defendant being incarcerated

                                  28   during any part of such fifteen-year period.”) (emphasis added). In other words, the
                                                                                      2
                                  1    career offender guideline counts defendant’s prior sentences (exceeding one year and

                                  2    one month) that resulted in incarceration any time during the 15-year period from

                                  3    September 11, 1997, to September 11, 2012, which was the date of the offense conduct.

                                  4          Accordingly, defendant’s motion for consideration of Amendment 798 and for

                                  5    correction of a sentence pursuant to § 3582 is DISMISSED for lack of jurisdiction. Dkt.

                                  6    no. 168. Defendant’s accompanying motion to expedite hearing is DENIED as moot.

                                  7    Dkt. no. 169.

                                  8          IT IS SO ORDERED.

                                  9    Dated: August 23, 2019

                                  10                                              __________________________________
                                                                                  PHYLLIS J. HAMILTON
                                  11                                              United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   3
